Case 1:18-cr-00089-TSE Document 156 Filed 04/15/19 Page 1 of 3 Page|D# 469

IN THE UNlTED STATES DlSTRlCT COURT FOR THE
EASTERN DISTRICT OF VlRGINIA

ALEXANDRIA DIVlSION
UNlTED STATES OF AMERICA )
)
v. ) Criminal No. 1:18-cr-89

)

)

JERRY CHUN SHING LEE )
ORDER

This matter is before the Court on the govemment’s motion to substitute certain portions
of the defendant’s 2012 interviews with the Centra| Intelligence Agency (“CIA”) pursuant to §
6(c) of the Classified lnformation Procedures Act (“ClPA”), 18 U.S.C. App. III §§ 1-16, and the
defendant’s request to admit, pursuant to the rule of completeness,l certain excerpts from the
recordings of defendant’s 2012 CIA interviews

Pursuant to CIPA § 6, the government may “move to substitute either a statement admitting
relevant facts that the classified information would tend to prove or a summary of the classified
information itself.” United States v. Smith, 780 F.2d l 102, 1105 (4th Cir. 1985) (citing 18 U.S.C.
App. § 6(c)(l)). A motion for substitution shall be granted “if the substitution will give the
defendant substantially the same ability to make his defense as would the disclosure of the
classified information.” Id.

The rule of completeness originated at common law and is now codified in Rule 106 of the
Federal Rules of Evidence. As relevant here, the rule provides that when “a party introduces part
of a . . . recorded statement. an adverse party may require the introduction, at that time, of any

other part . . . that in fairness ought to be considered at the same time.” Rule 106, Fed. R. Evid.

 

' The rule of completeness is codified in Rule 106, Fed. R. Evid.

1

Case 1:18-cr-00089-TSE Document 156 Filed 04/15/19 Page 2 of 3 Page|D# 470

The Fourth Circuit has explained that “a trial court, in applying the rule of completeness, may
allow into the record ‘relevant portions of [otherwise] excluded testimony which clarify or explain
the part already received,’ in order to ‘prevent a party from misleading the jury’ by failing to
introduce the entirety of the statement or document.” United States v. Hassan, 742 F.3d 104. 134
(4th Cir. 2014) (quoting United S!ates v. Bollin, 264 F.3d 391, 414 (4th Cir. 2001 )). llowever, “the
rule of completeness does not render admissible . . . evidence which is otherwise inadmissible
under the hearsay rules [or] . . . require the admission of self-serving, exculpatory statements made
by a party which are being sought for admission by that same party.” Id. (intemal quotation marks
and citations omitted).

At issue now are the excerpts from defendant’s 2012 ClA interviews that were addressed
at the classified hearing on Friday, April 12, 2019. Counsels’ arguments have been considered in
accordance with the standards described .s'upra.

Accordingly, and for good cause,

It is hereby ORDERED that defendant’s request to admit pages 75-80 of the March 8,
2012 interview to complete the government"s introduction of pages 76-77 is DENlED.

lt is further ORDERED that defendant’s request to admit pages 292-309 of the March 8,
2012 interview to complete the govemment’s introduction of pages 306-08 is GRANTED lN
PART AND DENIED IN PART. Specilically, pages 295:24-96:10 may be admitted but the
remainder of the pages may not be admitted.

lt is further ORDERED that defendant’s request to admit pages 294-302 of the March 9,
2012 interview to complete the govemment’s introduction of pages 294-98 is GRANTED IN
PART AND DENIED IN PART. Specitically, page 299 of the transcript may be admitted but

not the other pages defendant seeks to admit.

Case 1:18-cr-00089-TSE Document 156 Filed 04/15/19 Page 3 of 3 Page|D# 471

It is timber ORDERED that defendant’s request to admit pages 356-86 of the June 4, 2012
interview to complete the govemment’s introduction of pages 35 6-58 is DENIED.

It is further ORDERED that defendant’s request to admit pages 287-92 of the June 7` 2012
interview to complete the governmem`s introduction of pages 289-91 is GRANTED IN PART
AND DEN`IED IN PART. Speeiiically, page 292:1-19 may be admitted but not the other pages
defendant seeks to admit.

It is further ORDERED that defendant’s request to admit pages 3 l 3-23 of the June 7, 201 2
interview to complete the government’s introduction of pages 318-20 is DENIED.

lt is further ORDERED that defendant’s request to admit pages 278-83 of the June 8, 2012
interview to complete thc govemrnent‘s introduction of pages 281-84 is DENIED.

lt is further ORDERED that “I did work in Beijing" is a proper substitute for the text on
307:14 of the March 8, 2012 interview and that ""And as a known case effiecr” is a proper substitute
for the text on 307:16 of that interview.

lt is further ORDERED that “I would handle the phone differently” is a proper substitute
for the text en 186:15-17 of the December 4_. 2012 interview.

The Clerk of Court is directed to provide a copy of this Ordcr to all counsel ot`reeord.

Alexa.ndria_. Virginia,
April 15, 2019

    
 

T. .S. Ellis, Ill
United Seates Di ct ludge

